DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/21 has been entered.
Claims 1-7, 15-21, 25-26 have been cancelled.  Claims 8-14, 22-24, 27-28 are pending.  Claim 22 has been amended.  Claims 8-14, 22-24, 27-28 are examined herein.
Applicant’s amendments and arguments have rendered the 102 and 103 rejections of the last Office Action moot, therefore hereby withdrawn.  The following new rejections will now apply.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 8-12, 14, 22, 24 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 21-24, 26-28, 30, 32-34, 36 of copending Application No. 15/570,674.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims recite a method of preventing, improving, suppressing the progression of, and treating cancers in a subject by administering a pharmaceutical composition comprising a compound of formula I.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant argues that the referenced claims fail to disclose each and every element of the instant claims.
This is not persuasive because Applicant has failed to fully explain what specific limitation is missing from the reference claims.  For the record, each claim is taught by the referenced claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-12, 14, 22, 24, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Onogi et al. (US Patent Application 2011/0059950, of record) in view of Gout (“Abnormal Expression of the Pre-mRNA Splicing Regulators SRSF1, SRSF2, SRPK1 and SRPK2 in Non Small Cell Lung Carcinoma,” PLOS ONE, Oct 2012, Vol 7, Issue 10, pages 1-14) as evidenced from Devic (“Warburg Effect – a Consequence or the Cause of Carcinogenesis?,” Journal of Cancer, 2016, 7, 7, 817-822, of record).
The instant claims are drawn to a method of treating cancer by administering a compound of formula I, for example the compound in claim 28.

    PNG
    media_image1.png
    262
    279
    media_image1.png
    Greyscale

Onogi et al. teach that compounds of general formula I exhibit inhibitory activity against SRPK, which is a kinase (paragraph 0008).
Onogi et al. teaches the following general compound:

    PNG
    media_image2.png
    206
    217
    media_image2.png
    Greyscale
(paragraph 0060 and claim 6)


    PNG
    media_image3.png
    215
    245
    media_image3.png
    Greyscale
(compound 23, claims 8 and 10), 
2--, --C(O)NHC(O)--, --C(S)NHC(O)--, or --C(O)NHC(S)—(paragraph 0064, claims 7 and 9).
	Furthermore, Onogi et al. teach that R3 can be a phenyl substituted with a halogen atom (claim 6), for example in the following compound (claim 8).

    PNG
    media_image4.png
    203
    267
    media_image4.png
    Greyscale

Onogi et al. does not expressly teach the specific compound in instantly claim 28 nor treating cancer.
Gout teaches that that the SR-phosphorylating kinases SRPK1 and SRPK2 are upregulated in 92% and 94% of lung adenocarcinoma (ADC) as well as in 72% and 68% of squamous cell lung carcinoma (SCC), respectively. P-SRSF2 and SRPK2 scores are correlated in ADC (p = 0.01). Using lung adenocarcinoma cell lines, we demonstrate that SRSF1 overexpression leads to a more invasive phenotype, evidenced by activation of PI3K/AKT and p42/ 44MAPK signaling pathways, increased growth capacity in soft agar, acquisition of mesenchymal markers such as E cadherin loss, vimentin and fibronectin gain, and increased resistance to chemotherapies. Finally, we provide evidence that high levels of SRSF1 and P-SRSF2 proteins are associated with extensive stage (III–IV) in ADC (abstract).
2 for “Q” and the p-fluoro phenyl group for R3 to arrive at the instantly claimed compound.  One would have been motivated to select the SO2 and p-fluoro phenyl groups because Onogi teaches that SO2 and p-fluoro phenyl may be employ and are selected from a small markush group.  Additionally, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c) (MPEP 2144.09).
	It would have been obvious to one of ordinary skills in the art to employ the instantly claimed compound to treat cancer in a subject in need thereof (e.g. lung cancer) by enhancing phosphorylation of AMP-activated protein Kinase) with the same administration of the compound (e.g. same treatment) to treat cancer (e.g. same patient population) with a reasonable expectation of success absence evidence to the contrary.  The mechanism of action (e.g. enhancing phosphorylation of AMP-activated protein Kinase) does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman,  201 USPQ 658 but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.
It is noted that the limitations regarding enhancing nitric oxide and causing a substrate of a nitric oxide synthase to come into contact with cancer cells are obvious because they are considered mechanism of action which will necessarily occur when the same active agent is administered to the same patient population.
The limitation regarding Warburg effect is met by the following evidentiary reference.  Devic teaches that ATP production in cancer cells relies on glycolysis rather than oxidative phosphorylation, and the expression of the Warburg effect merely explains a generic attribute of cancer cells (abstract, figure 2).  Furthermore, the limitation regarding “via a transmembrane protein” is also met because it is considered a mechanism of action that will inherently occur in the body when the active agent is administered.

Claims 13 and 23 are rejected under 35 U.S.C. 103(a) as being obvious over Onogi et al. (US Patent Application 2011/0059950, of record) in view of Gout (“Abnormal Expression of the Pre-mRNA Splicing Regulators SRSF1, SRSF2, SRPK1 and SRPK2 in Non Small Cell Lung Carcinoma,” PLOS ONE, Oct 2012, Vol 7, Issue 10, pages 1-14) as evidenced from Devic (“Warburg Effect – a Consequence or the Cause of Carcinogenesis?,” Journal of Cancer, 2016, 7, 7, 817-822, of record), as applied to 
The instant claims are directed to a method of preventing, improving, suppressing the progression of, and treating cancers in a subject by administering a pharmaceutical composition comprising a compound that enhances production of nitric oxide in cancer cells and an agent that reduces production of NADPH in cancer cells.  
Onogi and Gout et al. teach as discussed above, however, fail to teach an agent that reduces production of NADPH in cancer cells.  
Reddy et al. teach that imatinib is marked under the trade name Glivec for the treatment of various cancers, including sarcoma (paragraph 0004).  
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed invention was made, to combine the compositions of Onogi et al. with imatinib, as taught by Reddy et al.
A person of ordinary skill in the art would have been motivated to combine the compositions of Onogi et al. with imatinib because each composition are individually known to be useful for treating cancer, specifically sarcoma.  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in treating sarcoma by the therapeutically additive effect of the compositions of Onogi et al. with imatinib.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... The idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627